Citation Nr: 0211092	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-47 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a respiratory 
disorder for accrued benefits purposes.

3.  Entitlement to service connection for post-traumatic 
arthritis for accrued benefits purposes.

4.  Entitlement to service connection for dysentery for 
accrued benefits purposes.

5.  Entitlement to an increased rating for shell fragment 
wound residuals of the left hand for accrued benefits 
purposes.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  He was a prisoner of war of the German 
government from January 1944 to June 1945.  The appellant is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1995 and July 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  This case was previously remanded by 
the Board for further development in December 1997 and 
November 1999.  

In October 2000, the Board, inter alia, denied the matters on 
appeal.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  After reviewing the 
Secretary's motion, in May 2001 the Court vacated the Board's 
decision as to the matters adjudicated herein, and remanded 
the case for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining information and evidence necessary to substantiate 
her claims.

2.  The cause of the veteran's death became manifest many 
years after separation from service, and has not been shown 
to be etiologically related to service or to any service-
connected disability.

3.  For the purposes of accrued benefits, competent evidence 
does not demonstrate the veteran developed a pulmonary 
disability as a result of active service.

4.  For the purposes of accrued benefits, current diagnoses 
of post-traumatic arthritis and dysentery are not present.

5.  For the purposes of accrued benefits, the veteran's 
residuals of a shell fragment wound of the left hand included 
retained foreign bodies, some loss of motion, loss of 
sensation of the left third finger, and some tenderness of 
the left fourth finger, without evidence of marked 
interference with employment or frequent hospitalization.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in, or 
aggravated by, active service, nor did any service-connected 
disability contribute substantially or materially to the 
cause of his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)). 

2.  For accrued benefits purposes, the veteran's respiratory 
disorder was not incurred in, or aggravated by, active 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

3.  For accrued benefits purposes, post-traumatic arthritis 
was not incurred in, or aggravated by, active service, nor 
may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

4.  For accrued benefits purposes, dysentery was not incurred 
in, or aggravated by, active service, nor may service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.1000 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).

5.  For accrued benefits purposes, the criteria for a rating 
in excess of 10 percent for shell fragment wound residuals of 
the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1000, 
4.3, 4.7, 4.71a, Diagnostic Codes 5215, 5226, 5309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist-VCAA

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
appellant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this case, the duty to assist the appellant in the 
development of these claims under the VCAA has been met.  By 
virtue of information sent to the appellant, such as the 
statement of the case, and the supplemental statements of the 
case, the appellant and her representative were notified of 
the bases for the decisions, the applicable law, and of the 
evidence necessary to substantiate the claims.  

VA has made reasonable efforts to obtain relevant evidence 
identified by the appellant, and to the extent possible, has 
obtained such evidence and associated it with the claims 
folder.  The Board acknowledges that an information record 
from the National Personnel Records Center (NPRC) indicates 
that the veteran's original service medical records may have 
been destroyed in a fire that occurred at that facility in 
1973.  See VA Form 07-3101, Request for Information, received 
in July 1979.  The Board also acknowledges that when service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and to consider the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, it is noted 
that of record are the veteran's hearing transcripts, and VA 
and non-VA medical reports since service.  Additionally, VA 
and non-VA medical opinions are of record for the appellant's 
cause of the veteran's death claim.  The appellant also has 
been apprised of her right to have a hearing in association 
with her appeal, and has exercised that right in June 1995 
before a hearing officer and in June 1997 before the 
undersigned.  VA has met its duty to assist the appellant in 
the development of this appeal and no additional development 
is needed.  

All information and evidence have been developed to the 
extent possible and no prejudice will result to the appellant 
by the Board's consideration of this appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Service Connection-Generally

Service connection may be granted for disability resulting 
from personal injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, 
naval, or air service, during a period of war.  38 U.S.C.A. § 
1110.


Service connection may also be granted for a specified list 
of chronic diseases and disabilities, including arthritis and 
arteriosclerosis, when they become manifest to a degree of 10 
percent or more within a specified period post service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  These presumptions are rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(5), 3.309(e).

Service connection may be granted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

When aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Cause of Death

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  At hearings held in 
June 1995 and in June 1997, the appellant essentially 
testified that the veteran had told her that he had pneumonia 
while he was in the prisoner of war camp, that he felt like 
he always had a chest cold, and that he always felt sick and 
had a cough while in the camp.  The appellant maintained that 
the veteran's overall major body systems were weakened as a 
result of various factors, malnutrition, pulmonary problems, 
and cardiovascular problems as a result of his prisoner of 
war experience.  She added that this caused him to be less 
resistant to the disabilities that killed him.  The appellant 
testified that when the veteran's plane blew up he inhaled 
fumes and smoke that resulted in his developing a pulmonary 
disability.  The veteran's daughter testified that she 
remembered the veteran becoming short of breath very easily 
ever since she was a young girl.

For cause of death claims, VA law and regulations provide 
that the death of a veteran will be considered as having been 
due to service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312.

After carefully reviewing and analyzing the facts and 
circumstances surrounding the veteran's death, the Board 
finds that the evidence does not support the appellant's 
assertions made on appeal.  The criteria for entitlement to 
service connection for the cause of his death have not been 
met either on a direct, presumptive, or secondary basis.  

It is acknowledged that the veteran's death is evidence of a 
current disability.  A certificate of death reflects that the 
veteran died on February [redacted], 1995, due to cardiorespiratory 
failure, due to or as a consequence of pulmonary fibrosis, 
due to or as a result of ischemic cardiomyopathy.  Another 
significant condition noted as contributing to death was 
arteriosclerotic heart disease.  The certificate indicates 
that the veteran had had pulmonary fibrosis and ischemic 
cardiomyopathy for years.  An autopsy was not performed.  
However, the probative and persuasive evidence does not 
demonstrate that the cause of the veteran's death had its 
onset in service, was aggravated by service, was related to 
active service, met the requisite criteria for presumptive 
service connection, or was caused by, proximately due to, 
hastened by, or aggravated by any service-connected 
disability.  

The requirements for service connection on a direct basis 
have not been met.  The credible, probative evidence does not 
show that the cause of the veteran's death began in service, 
was aggravated by service, or in any other way related to 
service.  In this regard, as previously noted, it is 
acknowledged that the veteran's service medical records are 
not available and that a July 1979 notation from the NPRC 
confirms that the veteran served as a prisoner of war from 
January 1944 to June 1945.  See VA Form 07-3101, Request for 
Information, received in July 1979.  Nonetheless, there is no 
competent, objective evidence of record demonstrating that 
the veteran's cardiorespiratory failure, pulmonary fibrosis, 
or ischemic cardiomyopathy had its onset in service or was 
aggravated by service.  

The competent evidence also fails to show that either the 
cardiorespiratory failure, pulmonary fibrosis, or ischemic 
cardiomyopathy is related to any events of service.  Private 
medical treatment reports from Saginaw General Hospital dated 
in March 1963 show normal examination of the chest.  At that 
time, the veteran had equal bilateral expansion of the chest, 
and the chest was clear to auscultation, percussion and 
palpation, both anteriorly and posteriorly.  Diagnoses made 
included acute rheumatic fever.  

Medical reports from Otsego Memorial Hospital dated from May 
1978 to May 1979 record a diagnosis of probable left middle 
lung field atelectasis based on a report of a chest x-ray 
study noting faint infiltrate of the left lower lung field 
which may represent chronic interstitial infiltrate.  Post-
hospital clinical entries note, among other things, 
assessments of bronchitis resolving and interstitial fibrosis 
left lower lung.  The reports do not reference service or any 
events of service.

It is acknowledged that in August 1979, C.P.B., M.D., 
indicated that he examined the veteran in October 1962 and at 
the time the veteran gave a history of pneumonia in 1942.  
However, except for the veteran's own historical account, no 
reference to active service was made.  It was also reported 
that the veteran's clinical findings in 1962 were 
unremarkable, including an electrocardiogram.

Also of record are the following: a VA examination report 
dated in October 1979, showing that x-rays revealed some 
vascular prominence which the examiner thought was related to 
poor inspiration-no definite congestion or consolidation was 
identified; a VA discharge summary report dated in May 1987 
documenting atherosclerotic heart disease; an August 1989 
discharge summary noting that a chest x-ray revealed 
cardiomegaly and pulmonary fibrosis and that diagnoses made 
included cardiomegaly; a September 1989 abbreviated medical 
record noting a past medical history of cardiomegaly and 
pulmonary fibrosis; a January 1990 VA hospital report showing 
that the veteran was hospitalized for weakness, cough and 
fever, that x-rays showed questionable pneumonitis, and that 
the discharge diagnoses included probable pneumonitis, 
resolved; and a November 1990 prisoner of war protocol 
examination report showing that the veteran made no pulmonary 
complaints, that x-rays revealed chronic interstitial 
fibrosis throughout both lungs without significant change 
from January 1990, and that a diagnosis of arteriosclerotic 
heart disease had been made.  Not one of the reports 
references service or any events of service.

The veteran underwent another VA examination in February 
1991.  During the interview, the veteran reported that he had 
quit smoking 10 years previously after smoking approximately 
two packs a day for 35 years.  X-rays revealed findings of 
one interstitial process consistent with differential 
diagnoses of idiopathic fibrosis, pneumoconiosis and post 
inflammatory interstitial changes of bacterial and fungal 
microorganisms.  Also noted was possible sarcoidosis and that 
the veteran used manual oxygen.  The diagnoses included mild 
chronic obstructive pulmonary disease and coronary artery 
disease.  A February 1992 abbreviated medical record also 
shows chronic obstructive pulmonary disease.

Thereafter, in part, the record shows that the veteran was 
hospitalized at Saginaw General Hospital in January 1995.  He 
was noted to have a chronic cough and chronic pulmonary 
fibrosis requiring intermittent home oxygen.  A consultation 
report written by T.E.D., M.D., states that as he recalled, 
the veteran developed pulmonary fibrosis subsequent to some 
exposures while he was in the armed forces.  The report, 
however, does not show that the physician based his opinion 
on any independent evidence.  In fact, in the report, the 
physician indicated that he would need to review his office 
notes even though he based his opinion based on memory. 

Later in January 1995, the veteran was admitted to St. Mary's 
Medical Center.  He was noted to be critically ill with end 
stage pulmonary disease on the basis of end-stage pulmonary 
fibrosis, hypertension and hypertensive heart disease, 
moderate left ventricular dysfunction, complex ventricular 
dysrhythmias and severe triple vessel coronary artery disease 
in need of revascularization, too high risk for percutaneous 
and non- amenable to bypass surgery secondary to his 
pulmonary status.  The veteran died while hospitalized in 
February 1995.  The reports do not mention active service. 

It is acknowledged that in March 1995, A.T.S., M.D, wrote 
that the veteran's non-candidacy for coronary artery bypass 
grafting was largely a result of pulmonary fibrosis he 
incurred while serving in the Air Force.  He added that this 
was a contributing factor as well as the coronary artery 
disease to the veteran's demise.  

Additionally, in July 1997 A.T.S., M.D., wrote based on the 
veteran's records, POW Questionnaire dated November 1990 and 
his professional association with the veteran, it is at least 
as likely as not that the veteran's cause of death from 
coronary artery disease was caused by or at least aggravated 
by his pulmonary condition, which had its inception as a 
result of exposure while in the service.  Review of the 
record indicates that A.T.S., M.D., was a general 
practitioner and the veteran's treating physician.  

Also of record is a medical opinion by a VA board-certified 
internist.  In the September 1998 memorandum, the physician 
reported that the veteran's claims file had been carefully 
reviewed.  The VA physician stated that there was no question 
that the veteran had pulmonary fibrosis which contributed to 
his demise, as it prevented surgical correction of coronary 
artery disease.  The VA physician noted that there was no 
mention of pulmonary disease prior to 1987, which would 
certainly put this beyond the normal length of time allowed 
for occurrence of service connected disabilities following 
discharge.  He opined there was no reason to think that the 
veteran's experiences as a prisoner of war would have 
resulted in pulmonary disease.  He further opined that the 
veteran had a history of polyarticular rheumatic disease and 
that it was conceivable that the pulmonary fibrosis could 
have been a result of the rheumatic disease.  The physician 
concluded that he did not feel that the veteran's death was 
in any way related to his experiences while in service.

The Board is cognizant of the aforementioned contradictory 
medical opinions.  The Board is also cognizant that it must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claim.  Lathan v. 
Brown, 7 Vet. App. 359, 367 (1995).  After reviewing and 
weighing, the aforementioned medical opinions, the Board 
finds that the September 1998 medical opinion which weighs 
against the veteran's claim is of great probative value 
whereas the 1995 and 1997 medical opinions offered by A.T.S., 
M.D., are of lesser probative value.  

In this regard, it is initially noted that opinions of 
treating physicians do not receive greater weight in 
evaluating claims.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  It is also noted that the September 1998 opinion was 
rendered by a board-certified internist as opposed to a 
general practitioner; it was rendered after a longitudinal 
review of the veteran's claims file; and, most importantly, 
it is consistent with the evidence of record.  As previously 
noted, the evidence shows that the veteran's pulmonary 
fibrosis was initially documented more than thirty-three 
years after service.  Moreover, while a diagnosis of ischemic 
cardiomyopathy has been made and the record shows that prior 
to his demise the veteran received treatment, there is no 
indication of record showing that the veteran experienced any 
localized edema or other symptoms indicative of beriberi 
heart disease as a result of his prisoner of war internment.  
A.T.S., M.D., provided no reasons and bases or objective 
evidence to support his conclusion that the veteran's 
pulmonary condition was related to service and he did not 
relate the veteran's heart disability to service or any event 
of service.  Instead, he opined that it occurred as secondary 
to the veteran's pulmonary disorder.  Accordingly, the Board 
rejects the 1995 and 1997 opinions offered by A.T.S., M.D., 
and finds that the evidence of record is consistent with the 
opinion rendered in September 1998.  Wood v. Derwinski, 
1 Vet. App. 406 (1991); see also Owens v. Brown, 
7 Vet. App. 429 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

In sum, the probative and persuasive does not show that the 
veteran's pulmonary fibrosis, ischemic cardiomyopathy, or 
arteriosclerotic heart disease was either incurred in, 
aggravated by, or in any other way related to active service.  
Additionally, the evidence does not show that the veteran's 
heart disease became manifest to a compensable degree within 
a year post service.  

The criteria for service connection on a presumptive basis 
under the provisions of 38 C.F.R. § 3.309(e) have not been 
met either.  As previously indicated, the veteran's status as 
a prisoner of war has been considered.  Nonetheless, the list 
of diseases specific to prisoners of war does not include any 
respiratory disabilities.  Thus, service connection in this 
regard is not warranted.  Regarding ischemic cardiomyopathy, 
it is noted that the list of specified presumptive diseases 
include beriberi heart disease and the regulation notes that 
the term beriberi heart disease incudes ischemic heart 
disease in a former prisoner of war who experienced localized 
edema during captivity.  However, as previously noted, prior 
to his demise, the veteran made no assertions that he had 
beriberi or localized edema while held as a prisoner of war 
and there is no objective evidence of record demonstrating 
such.  Consequently, the veteran's heart disease does not 
meet the criteria for presumptive service connection under 
the diseases specific as to former prisoners of war.  The 
regulatory criteria for presumptive service connection have 
not been met.  38 C.F.R. § 3.309(e).

Finally, the requirements for service connection for the 
cause of the veteran's death have not been met when 
considering the claim on a secondary basis.  Prior to his 
demise, service connection was in effect for shell fragment 
wound residuals of the left hand, rated as 10 percent 
disabling; for irritable bowel syndrome, rated as 10 percent 
disabling; and for generalized anxiety with history of post-
traumatic stress disorder, rated as 10 percent disabling.  
There is no evidence of record indicating that the cause of 
the veteran's death (pulmonary fibrosis, ischemic 
cardiomyopathy, or arteriosclerotic heart disease) was caused 
by, proximately due to, hastened by, or aggravated by any 
service-connected disability.  Where there is no evidence of 
a medical nature to support the alleged causal relationship 
between the service-connected disorder and the disorder for 
which secondary service connection is sought, service 
connection is not warranted.  Jones v. Brown, 7 Vet. App. 134 
(1994).  Accordingly, the criteria for service connection on 
a secondary basis have not been met.  

Accrued Benefits

Certain survivors of a deceased veteran are eligible to 
receive from VA payment of "accrued benefits" based upon 
the deceased veteran's statutory entitlement to such 
benefits.  An accrued benefit is a periodic payment "to 
which [the veteran] was entitled at death under existing 
ratings or decisions, or . . . based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years."  38 U.S.C.A. § 5121(a); see also 38 
C.F.R. § 3.1000.  The appellant seeks service connection for 
a respiratory disorder, post-traumatic arthritis, and 
dysentery for accrued benefits purposes.  She also seeks an 
increased rating for residuals of a shell fragment wound of 
the left hand for accrued benefits purposes.  These claims 
were unresolved at the time of the veteran's death.

Respiratory disorder

The appellant seeks service connection a respiratory disorder 
for accrued benefits purposes.  The above-discussed evidence 
is herein incorporated by reference.  It is also noted that 
prior to his demise, the veteran appeared at a hearing before 
a RO hearing officer in November 1991.  At that time, the 
veteran testified that he had a black lung disability and 
that he had not known that he had it until the year before.  
The veteran added that he thought that his lung problem 
resulted from the in-service plane crash.  He reported that 
after he was pulled away from the wreckage the plane 
exploded.  The veteran attributed his lung problem to 
breathing in the flames from the explosion.  

The veteran's and the appellant's testimonies are 
acknowledged.  However, the criteria for service connection 
for a respiratory disorder still have not been met.  As 
discussed above, the probative, persuasive evidence shows 
that veteran's respiratory disorder became manifest many 
years after service.  While in 1995 and 1997, A.T.S., M.D., 
indicated that the veteran's pulmonary condition had its 
onset in service, as previously discussed, the evidence of 
record does not support his assertion.  The objective, 
independent medical reports show that the veteran's 
respiratory disorder began many years after service.  There 
is no competent, objective evidence of record to support the 
private physician's conclusion, which etiologically relates 
the veteran's pulmonary disability to the veteran's period of 
internment as a prisoner of war.  Without objective 
supporting evidence, the Board finds that the opinion is no 
more than speculative, and as such, the preponderance of the 
evidence weighs against the appellant's claim.  

Post-traumatic arthritis

The appellant also seeks service connection for post-
traumatic arthritis for accrued benefits purposes.  As 
previously indicated, she maintains that this disability was 
caused by the veteran's prisoner of war experiences.  
However, review of the record does not support the 
appellant's assertions.  Prior to his demise the competent, 
objective evidence fails to demonstrate that the veteran had 
a current diagnosis of post-traumatic arthritis.  

Regarding post-traumatic arthritis, the positive evidence has 
been considered.  Private medical records from March 1953 
indicate that the veteran had acute rheumatic fever and 
rheumatic state - polyarticular arthritis; medical reports 
from Otsego Memorial Hospital contain a May 1979 clinical 
entry noting probable arthritis, as the veteran had mild 
point tenderness over the anterior joint line; an August 1979 
letter from C.P.B., M.D., indicates that the veteran had a 
history of rheumatoid arthritis in 1953 involving the left 
knee and left shoulder; on VA examination in October 1979 the 
diagnosis was arthralgia with limitation of motion of the 
shoulders; and at his November 1991 hearing, the veteran 
testified that he was beaten when he was captured in the war 
and he believed that he had arthritis of the joints due to 
those beatings.

However, the negative evidence has also been considered.  It 
is noted that the private medical reports from May 1979 do 
not record a definitive diagnosis of arthritis and that in 
the above-noted August 1979 letter, the physician reported 
that the veteran had apparent recovery of rheumatoid 
arthritis after he had teeth extractions.  Moreover, x-rays 
on VA examination in October 1979 revealed no arthritis of 
the shoulders and x-rays of the knees and elbows conducted on 
VA examination in February 1991 revealed no arthritis.  In 
fact, the examiner noted that the veteran gave a history of 
arthritis, but that arthritis was not found.  

While the record does show that the veteran had rheumatic 
arthritis in 1953, there is no medical evidence of record 
that the rheumatic arthritis was incurred in service, 
aggravated by service, related to any events of service, or 
under the provision of 38 C.F.R. § 3.309(a), that the disease 
became manifest to a compensable degree within a year of 
service.  Additionally, rheumatic arthritis is not one of the 
disabilities for which presumptive service connection is for 
assignment for former prisoner of wars.  38 C.F.R. 
§ 3.309(e).  More importantly, the medical evidence of record 
does not indicate that the veteran had arthritis at the time 
of his death.  The VA examiner in February 1991 stated that 
the veteran did not have arthritis.  Since there is no 
evidence that the veteran had arthritis at the time of his 
death, the evidence preponderates against the appellant's 
claim for service connection for post-traumatic arthritis for 
accrued benefits purposes.  Brock v. Brown, 10 Vet. App. 155, 
164 (1997) (noting requirement of "plausible showing of 
present disability with regard to" claim for service 
connection); Degmetich v. Brown, 8 Vet. App. 208 (1995), 
aff'd, 104 F.3d 1328 (Fed. Cir. 1997).  The appellant's claim 
is denied.

Dysentery

The appellant asserts that she is entitled to accrued 
benefits because the veteran should have been granted service 
connection for dysentery.  At the November 1991 hearing the 
veteran testified that he had dysentery while in the prisoner 
of war camp, and the appellant testified that when she and 
the veteran dated he always ran to the bathroom.  At the 
outset, it is noted that service connection is in effect for 
irritable bowel syndrome.  However, the evidence fails to 
show that a diagnosis of chronic dysentery has been made.  

It is acknowledged that the record shows that the veteran 
complained of constipation and received treatment.  Private 
medical reports dated from 1957 to 1973 show treatment for 
nausea and constipation; an August 1979 statement from 
C.P.B., M.D., shows that the veteran complained of epigastric 
discomfort since 1945 with bloating, constipation, and 
flatulence; and VA medical reports dated in September 1989 
show that the veteran underwent a total colonoscopy due to 
constipation.  Further, on VA examination in October 1979 the 
veteran complained of a bad stomach, and reported he had had 
loose stools for many years.  The diagnoses included history 
of colitis of undetermined etiology, no symptoms.  VA 
treatment records and examination reports dated from August 
1989 show that the veteran experienced constipation and a VA 
examination report dated in March 1990 records a diagnosis of 
constipation secondary to diabetes mellitus and aging.  In 
the in November 1990 prisoner of war protocol examination 
report, even though the veteran reported that he had 
experienced dysentery while a captured as a prisoner of war, 
a pertinent diagnosis was not recorded.  On VA examinations 
in February 1991 and February 1992, the diagnoses were 
irritable bowel syndrome and irritable colon syndrome, 
respectively.

It is acknowledged chronic dysentery is one of the listed 
disabilities for which presumptive service connection is 
granted to former prisoners of wars who develop that 
disability to a degree of 10 percent or more at any time 
after discharge from service.  However, none of the post 
service medical records indicate that the veteran ever 
experienced dysentery.  Since the medical evidence of record 
fails to show that the veteran had chronic dysentery during 
service or at any time following service, the probative and 
persuasive evidence weighs against the appellant's claim for 
service connection for dysentery for accrued benefits 
purposes.  Brock and Degmetich, both supra.  The claim is 
denied.



Increased Evaluation

The appellant maintains that an increased rating is warranted 
for the veteran's residuals of a shell fragment wound of the 
left hand.  Review of the record shows that the veteran 
received multiple shell fragment wounds to the left hand when 
his plane was shot down in January 1944.  By rating action in 
November 1979 the veteran was granted service connection for 
shell fragment wound, left hand, with limitation of motion, 
third finger and retained foreign bodies.  Service connection 
and a 10 percent rating were assigned effective from June 
1979.  The record reveals that the veteran submitted a claim 
for an increased rating for his residuals of a shell fragment 
wound of the left hand in January 1991.  The veteran's left-
hand disability remained at 10 percent.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The basis of disability evaluations is the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  The elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. §§ 4.40, 4.59.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The relevant evidence reveals that the veteran was right 
handed and that he underwent surgical removal by VA 
physicians of shrapnel from the left hand in August 1985 and 
again in May 1987.

On VA examination in February 1991 the veteran reported that 
the shrapnel in his left hand had made him one-handed.  
Findings included 1 x 1 inch swelling of the left lateral 
hand.  The examiner noted that there were scars and swelling 
of the left hand due to shrapnel injuries. 

The veteran testified before a hearing officer at the RO in 
November 1991 that he had limitation of motion of three of 
the fingers in his left hand.  He reported numbness along one 
finger and significant pain in another finger to touch.  He 
stated that he could not close his left hand all the way, 
because his third finger would not go all the way down.  He 
testified that he had no feeling in his third left finger.

A February 1992 VA hospital report reveals that a foreign 
body was surgically removed from the left fourth finger and 
another from the medial aspect of the left palm, left fifth 
metacarpal area.  After removal of the foreign body from the 
fourth finger, the veteran was asked to flex his palm, which 
he was able to do without any disability.

The veteran was provided a VA examination of the left hand in 
June 1992.  The veteran reported that he had been wounded 
with multiple shrapnel into the left hand when his plane was 
shot down.  He reported he had had left hand surgery four 
times to remove symptomatic shrapnel pieces.  The veteran 
reported that the remaining shrapnel in his left hand and 
fingers were painful to touch and that he was unable to grasp 
and lift with his left hand due to pain.  The veteran 
requested removal of additional pieces and was told to 
consult a hand surgeon.  The veteran used Tylenol for pain.  
Physical examination revealed all fingers of the left hand 
were present.  Findings revealed full arterial pulses; normal 
blood flow; normal color; no edema; no open wound; no 
drainage; and no inflammation.  There were no large scars and 
no prominent deformities.  The veteran had normal range of 
motion of all fingers except the left third finger, which 
could not be fully extended.  The proximal interphalangeal 
joint of the third finger could flex normally but could only 
extend to 150 degrees.  The veteran had numbness in part of 
the third finger and distal fourth finger.  There was a 1/2-
cm surgical scar on the dorsum of the third finger of the 
left hand.  There was a 1-cm scar on the tip of the fifth 
finger.  There were areas of dark pigment or foreign bodies 
in the subcutaneous tissue of the fingers of the left hand.  
The examiner noted that the veteran had large shrapnel 
(retained foreign bodies) in the proximal second finger and 
in the lateral hand along the fifth metacarpal.  The veteran 
had many smaller palpable hard foreign bodies in the 
remainder of the left hand, which were tender to touch.  The 
veteran had 40 degrees of left wrist palmar flexion, 50 
degrees of dorsiflexion, 28 degrees of ulnar deviation and 14 
degrees of radial deviation.

At the time of the veteran's death, he had a 10 percent 
rating in effect for shell fragment wound residuals of the 
left hand under Diagnostic Code 5226.  The appellant's 
representative has asserted that the veteran should have been 
rated under the code for muscle injuries, Diagnostic Code 
5309.  The Board notes that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle injuries 
were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  However, the appellant's claim only applies 
for a period of time prior to the veteran's death in February 
1995.  Accordingly, only the regulatory criteria in effect at 
that time applies to the appellant's claim.  See VAOPGCPREC 
3-00.  Diagnostic Code 5309 sets forth criteria for 
evaluating injuries to intrinsic muscles of the hand.  The 
intrinsic muscles of the hand include: thenar eminence; short 
flexor, opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor opponens and abductor of 
little finger, 4 lumbricales; 4 dorsal and 3 palmar 
interossei.  The rating schedule provided that, in terms of 
function in general, the forearm muscles act in strong 
grasping movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements.  It is was also 
noted that the hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  The disability 
was to be evaluated on limitation of motion, with a minimum 
10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309.

In this case the only limitation of motion attributed to the 
veteran's residuals of shrapnel wounds to the left hand was 
the slight limitation of motion of the third finger.  
Accordingly, the veteran was correctly rated under Diagnostic 
Code 5226, which provides a maximum rating of 10 percent 
rating for ankylosis of the middle finger.

The veteran did complain of pain on motion, and that his 
ability to use his left hand was decreased due to pain, 
numbness and limitation of motion of the left third finger.  
However, the currently assigned 10 percent rating is the 
highest available under Diagnostic Code 5226 for ankylosis of 
the middle finger.  Thus, any additional functional loss due 
to pain and fatigue would still fall within the scope of the 
current 10 percent rating, since the veteran's left middle 
finger was not actually ankylosed. The veteran's overall 
left-hand disability, including pain and numbness of two of 
the fingers, only warrants a 10 percent rating.  The Board 
additionally notes that identified scars associated with the 
service-connected left hand disability have not been shown to 
be symptomatic so as to warrant an additional separate rating 
under 38 C.F.R. Part 4, Diagnostic Codes 7803 through 7805.  
Accordingly, an increased rating for shell fragment wound 
residuals of the left hand for accrued benefits purposes is 
not warranted.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for a respiratory disorder for accrued 
benefits purposes is denied.

Service connection for post-traumatic arthritis for accrued 
benefits purposes is denied.

Service connection for dysentery for accrued benefits 
purposes is denied.

A rating in excess of 10 percent for shell fragment wound 
residuals of the left hand for accrued benefits purposes is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

